Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
FOR
RODERICK H. DILLON, JR.
This Amended and Restated Employment Agreement (the “Agreement”) is entered into
this 22nd day of March, 2011, by and between Diamond Hill Investment Group, Inc.
(hereinafter referred to as the “Employer”) and Roderick H. Dillon, Jr.
(hereinafter referred to as the “Executive”).
WHEREAS, the Executive is currently employed as the President and Chief
Executive Officer (“CEO”) of the Employer pursuant to the terms of that certain
Employment Agreement, dated February 28, 2008 and amended on December 2, 2008
(the “Prior Agreement”); and
WHEREAS, the Executive desires to continue his employment with the Employer in
such capacity under the terms of this Agreement which shall, except as otherwise
provided herein, supersede the terms of the Prior Agreement; and
WHEREAS, upon the expiration of the term of this Agreement, the Executive and
the Employer anticipate that the Executive will continue his employment with the
Employer as a portfolio manager (“PM”) for an indefinite term.
NOW, THEREFORE, and in consideration of the mutual covenants herein contained
and other valuable consideration, the receipt and adequacy of which is agreed to
by the parties, the Employer and the Executive hereby mutually agree as follows:
1. Employment and Duties. The Employer hereby employs the Executive, and the
Executive hereby accepts continued employment with the Employer upon the terms
and conditions hereinafter set forth. The Executive will continue to serve the
Employer as its President and CEO. In such capacity, the Executive will report
directly to the Board of Directors of the Employer (the “Board”) and have all
powers, duties, and obligations as are normally associated with such positions.
Subject to the provisions of Paragraph 5 [“Termination of Employment"], the
Executive will further perform such other duties and hold such other positions
related to the business of the Employer and its Affiliates as may from time to
time be reasonably requested of him by the Board. For purposes of this
Agreement, an “Affiliate” shall mean any corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, trust, association or organization which is, directly or indirectly,
controlled by, or under common control with, the Employer. Except as otherwise
set forth in this Agreement, the Executive will devote all of his skills and
substantially all of his time and attention to said positions and in furtherance
of the business and interests of the Employer and its Affiliates and will not
directly or indirectly render any services of a business, commercial or
professional nature to any person or organization without the prior written
consent of the Board (which consent will not be unreasonably withheld or
delayed); provided, however, that the Executive will not be precluded from
participation in community, civic, charitable or similar activities which do not
unreasonably interfere with his responsibilities hereunder.

 

Page 1 of 13



--------------------------------------------------------------------------------



 



2. Term of Employment. This Agreement will be effective upon execution by both
parties. The term of employment will begin, or be deemed to have begun, on
January 1, 2011 (the “Effective Date”), and to the extent the Executive’s
Compensation (as defined in Section 3, below) is increased, retroactive payments
will be made back to the Effective Date within 30 days of the execution of this
Agreement. The Agreement will continue through the five-year period ending on
the day of the fifth anniversary date of the Effective Date, subject, however,
to prior termination, as herein provided. Notwithstanding any provision
contained herein, in the event that a Change in Control (as defined in
Paragraph 6) occurs during the term of this Agreement, following such Change in
Control, the term of this Agreement will be the longer of (i) the remaining term
under the preceding provisions of this Paragraph 2; and (ii) twenty-four
(24) months.
3. Compensation.
a. Salary. The Executive will receive an initial annual base salary of a minimum
of $360,000, which may be increased on an annual basis, but not decreased
without the Executive’s written consent, at the Board’s discretion during the
term of this Agreement. In the event that the Board increases the Executive’s
initial base salary, the amount of the initial base salary, together with any
increase(s) will be his base salary (hereinafter referred to as the “Base
Salary”). The Base Salary will be payable in accordance with the Employer’s
regular payroll payment practices.
b. Annual Cash Bonus. Each calendar year during the term of this Agreement, the
Executive will be paid a cash bonus of at least 5% of the company’s annual
operating income, generally with a maximum of$640,000 and a minimum of $0. All
bonus payments to be made pursuant to this Paragraph 3(b) will be paid to the
Executive in cash in the calendar year following the calendar year for which
such bonus is payable and no later than March 15th thereof, and such payment
shall not include a deferral feature.
c. Restricted Stock Award. The Executive shall receive an award of up to 100,000
restricted common shares of the Company (the “Shares”) pursuant to the terms and
conditions of the Diamond Hill Investment Group, Inc. 2011 Equity and Cash
Incentive Plan (the “Equity Plan”), subject to: (i) approval of the Equity Plan
by the Company’s shareholders and the (ii) the effectiveness of the Form S-8
registering the common shares available for the issuance thereunder. The award
of the Shares will be evidenced by an award agreement (the “Award Agreement”)
between the Executive and the Employer and shall be subject to the applicable
provisions of the Equity Plan. Subject to the specific terms and conditions of
the Award Agreement, (i) the vesting restrictions on the Shares shall lapse on
January 1, 2016 (the “Vesting Date”), to the extent of the satisfaction of
performance criteria established by the Compensation Committee included in the
Award Agreement by no later than March 31, 2011; and (ii) the transfer
restrictions on the Shares shall lapse with respect to 20% of the vested Shares
on each of the first, second, third, fourth and fifth anniversaries of the
Vesting Date.

 

Page 2 of 13



--------------------------------------------------------------------------------



 



4. Fringe Benefits and Expenses.
a. Fringe Benefits. The Employer will provide the Executive with all health and
life insurance coverages, disability programs, tax-qualified retirement plans,
equity compensation programs, paid holidays, paid vacation, perquisites, and
such other fringe benefits of employment as the Employer may provide from time
to time to actively employed senior executives of the Employer; and consistent
with the foregoing the Executive shall be entitled to a minimum of the following
benefits during the term of this Agreement:

  (i)   standard health insurance of such coverage and term as provided by the
Employer to actively employed senior executives of the Employer;     (ii)   a
minimum of six (6) weeks paid vacation each year, based on current year Base
Salary;     (iii)   continued participation in the Employer’s 401(k) retirement
savings plan;     (iv)   participation in such other health, disability,
insurance, pension, profit sharing or other employee benefit plans that the
Employer may establish from time to time in which the Executive is otherwise
eligible to participate.

Notwithstanding any provision contained in this Agreement, the Employer may
discontinue or terminate at any time any employee benefit plan, policy or
program, now existing or hereafter adopted, to the extent permitted by the terms
of such plan, policy or program and will not be required to compensate the
Executive for such discontinuance or termination.
b. Expenses. The Employer shall reimburse the Executive for all reasonable
travel, industry, entertainment, and out-of-pocket and miscellaneous expenses
incurred by the Executive in connection with the performance of his business
activities under this Agreement in accordance with the existing policies and
procedures of the Employer pertaining to reimbursement of such expenses to
senior executives. In addition, the Employer agrees to reimburse the Executive
for reasonable legal expenses in connection with the review and analysis of this
Agreement by an attorney selected by the Executive, in an amount not to exceed
$10,000.
5. Termination of Employment. Wherever used in this Paragraph 5, the word
“terminate” or “termination” shall mean a “separation from service” of the
Executive from the Employer within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and Treasury Regulation §
1.409A-1(h), except in the event of the Executive’s death.
a. Death of Executive. The Executive’s employment hereunder will terminate upon
his death and the Executive’s beneficiary (as designated by the Executive in
writing with the Employer prior to his death) will be entitled to the following
payments and benefits:
i. any Base Salary that is accrued but unpaid, the value of any vacation that is
accrued but unused (determined by dividing Base Salary by 365 and multiplying
such amount by the number of unused vacation days), and any business expenses
that are unreimbursed—all, as of the date of termination of employment; and

 

Page 3 of 13



--------------------------------------------------------------------------------



 



ii. any rights and benefits (if any) provided under plans and programs of the
Employer, determined in accordance with the applicable terms and provisions of
such plans and programs, including but not limited to (A) any portion of the
Shares, as determined pursuant to the terms of the Award Agreement; and (B) a
pro rata portion of the bonus payment specified in Paragraph 3(b), above, and
such payment shall be made no later than March 15th of the calendar year
following the calendar year for which such bonus is payable.
In the absence of a beneficiary designation by the Executive, or, if the
Executive’s designated beneficiary does not survive him, payments and benefits
described in this subparagraph will be paid to the Executive’s estate.
b. Disability. The Executive’s employment hereunder may be terminated by the
Employer upon 45 days written notice from the Employer following the
determination, as set forth immediately below, that the Executive suffers from a
Permanent Disability. For purposes of this Agreement, “Permanent Disability”
means a disability that, in the opinion of the Employer, renders, or will
render, the Executive unable to perform his duties under this Agreement by
reason of any medically determinable impairment, which can be expected to result
in death, or which has lasted or can be expected to last, for a continuous
period of at least twelve months. If the Executive disagrees with the Employer’s
decision that the Executive’s disability renders or will render him unable to
perform his duties under this Agreement, such dispute shall be resolved by a
panel of three physicians: one physician to be chosen by the Employer, one
physician to be chosen by the Executive, and a third physician to be chosen by
the first two physicians. Each physician shall have the opportunity to examine
the Executive and the decision of a majority of the physicians on the panel
shall be binding on the Employer and the Executive, and shall be rendered within
45 days after the third physician is appointed to the panel. The cost of the
physicians shall be paid by the Employer. During any period that the Executive
fails to perform his duties hereunder as a result of a Permanent Disability
(“Disability Period”), the Executive will continue to receive his Base Salary at
the rate then in effect for such period until his employment is terminated
pursuant to this subparagraph; provided, however, that payments of Base Salary
so made to the Executive will be reduced by the sum of the amounts, if any, that
were payable to the Executive at or before the time of any such salary payment
under any disability benefit plan or plans of the Employer and that were not
previously applied to reduce any payment of Base Salary. In the event that the
Employer elects to terminate the Executive’s employment pursuant to this
subparagraph, the Executive will be entitled to the following payments and
benefits:
i. any Base Salary and Annual Cash Bonus that is accrued but unpaid, the value
of any vacation that is accrued but unused (determined by dividing Base Salary
by 365 and multiplying such amount by the number of unused vacation days), and
any business expenses that are unreimbursed—all, as of the date of termination
of employment; and
ii. any rights and benefits (if any) provided under plans and programs of the
Employer, determined in accordance with the applicable terms and provisions of
such plans and programs, including but not limited to (A) any portion of the
Shares, as determined pursuant to the terms of the Award Agreement and (B) a pro
rata portion of the bonus payment specified in Paragraph 3(b), above, and such
payment shall be made no later than March 15th of the calendar year following
the calendar year for which such bonus is payable.

 

Page 4 of 13



--------------------------------------------------------------------------------



 



c. Termination of Employment for Cause. The Employer may terminate the
Executive’s employment upon written notice at any time for “Cause” if such Cause
is reasonably determined by the Board (provided the Executive does not fully
cure the effect of the event giving rise to “Cause” to the Employer’s reasonable
satisfaction within thirty (30) days following his receipt of notice of
termination from the Employer). For purposes of this Agreement, the term “Cause”
means that the Executive has:
i. caused the Employer or any of its Affiliates, other than pursuant to the
advice of the Employer’s legal counsel, to violate a law which, in the opinion
of the Employer’s legal counsel, is reasonable grounds for civil penalties in
excess of $250,000 or criminal penalties against the Employer, an Affiliate or
the Board;
ii. engaged in conduct which constitutes a material violation of the established
written policies or procedures of the Employer regarding the conduct of its
employees, including policies regarding sexual harassment of employees and use
of illegal drugs or substances in the course of his employment with the
Employer;
iii. committed fraud, or acted with willful misconduct or gross negligence, in
carrying out his duties under this Agreement;
iv. been convicted of any crime involving moral turpitude or a violation of
federal or state securities or investment adviser laws; or
vi. committed a breach of any material covenant, provision, term, condition,
understanding or undertaking set forth in this Agreement.
In the event that the Employer terminates the Executive’s employment for Cause,
the Executive will be entitled to the following payments and benefits:
A. any Base Salary that is accrued but unpaid, the value of any vacation that is
accrued but unused (determined by dividing Base Salary by 365 and multiplying
such amount by the number of unused vacation days), and any business expenses
that are unreimbursed—all, as of the date of termination of employment; and
B. any rights and benefits (if any) provided under plans and programs of the
Employer, determined in accordance with the applicable terms and provisions of
such plans and programs, including but not limited to any portion of the Shares,
as determined pursuant to the terms of the Award Agreement.
d. Termination Without Cause. The Employer may terminate the Executive’s
employment for any reason upon ninety (90) days prior written notice to the
Executive. If the Executive’s employment is terminated by the Employer for any
reason other than the reasons set forth in subparagraphs (a), (b) or (c) of this
Paragraph 5, subject to the applicable provisions of Section 409A of the Code,
the Executive will be entitled to the following payments and benefits:
i. any Base Salary and Annual Cash Bonus that is accrued but unpaid, the value
of any vacation that is accrued but unused (determined by dividing Base Salary
by 365 and multiplying such amount by the number of unused vacation days), and
any business expenses that are unreimbursed—all, as of the date of termination
of employment;

 

Page 5 of 13



--------------------------------------------------------------------------------



 



ii. any rights and benefits (if any) provided under plans and programs of the
Employer, determined in accordance with the applicable terms and provisions of
such plans and programs, including but not limited to (A) any portion of the
Shares, as determined pursuant to the terms of the Award Agreement; and (B) a
pro rata portion of the bonus payment specified in Paragraph 3(b), above, and
such payment shall be made in the calendar year following the calendar year for
which such bonus is payable and no later than March 15th thereof;
iii. a single lump sum payment, payable within 15 days following the date of
termination of employment, equal to six (6) months of the Base Salary applicable
to the Executive on the date of termination of employment;
iv. beginning on the first day of the seventh month following the date of
termination of employment, continuation of the Executive’s Base Salary in effect
on the date of his termination of employment for a period of six (6) months;
provided, that these payments will be made in separate, equal payments no less
frequently than monthly over such six-month period; and
v. a single lump sum payment, payable within fifteen (15) days following the
date of termination of employment, equal to the bonus under Paragraph 3(b) paid
or payable to the Executive with respect to the most recently completed fiscal
year of the Employer.
Each payment, and each installment thereof, described in subparagraph
(i) through (v) above shall be treated as a right to a separate payment under
Section 409A of the Code.
e. Voluntary Termination by Executive. The Executive may resign and terminate
his employment with the Employer for any reason whatsoever upon not less than
ninety (90) days prior written notice to the Employer. In the event that the
Executive terminates his employment voluntarily pursuant to this Paragraph 5(e),
the Executive will be entitled to the following payments and benefits:
i. any Base Salary that is accrued but unpaid, the value of any vacation that is
accrued but unused (determined by dividing Base Salary by 365 and multiplying
such amount by the number of unused vacation days), and any business expenses
that are unreimbursed—all, as of the date of termination of employment; and
ii. any rights and benefits (if any) provided under plans and programs of the
Employer, determined in accordance with the applicable terms and provisions of
such plans and programs, including but not limited to any portion of the Shares,
as determined pursuant to the terms of the Award Agreement.
f. Good Reason Termination. The Executive may resign and terminate his
employment with the Employer for “Good Reason” upon not less than thirty
(30) days prior written notice to the Employer, given no later than ninety
(90) days following the occurrence of one of the events described below in
subparagraph (i) through (iv). For purposes of this Agreement, the Executive
will have “Good Reason” to terminate his employment with the Employer if any of
the following events occur (provided the Employer does not fully cure the effect
of such event to the Executive’s reasonable satisfaction within thirty (30) days
following its receipt of notice of termination of employment from the
Executive):

 

Page 6 of 13



--------------------------------------------------------------------------------



 



i. the Executive’s Base Salary or Annual Cash Bonus is reduced for any reason
other than in connection with the termination of his employment;
ii. without his consent, the Employer permanently and/or consistently assigns
the Executive to duties that are materially inconsistent in any respect with his
position (including, without limitation, his status, office and title),
authority, duties or responsibilities as set forth in Paragraph 1 (but excluding
any other duties related to the business of the Employer or its Affiliates
reasonably requested of him by the Board), or takes any other action that
results in a permanent and/or consistent material diminution in such position,
authority, duties, or responsibilities; provided, that, to the extent that
during the term of this Agreement the Employer hires an individual for purposes
of his or her succession as President and CEO of the Employer, such hiring and
the assignment of duties and responsibilities to such individual shall not
constitute Good Reason pursuant to this subparagraph (f)(ii);
iii. without his consent, the Employer changes the Executive’s reporting
structure within the organization so that the Executive no longer reports
directly to the Board; or
iv. the Employer breaches any material covenant, provision, term, condition,
understanding or undertaking set forth in this Agreement.
In the event that the Executive terminates his employment for Good Reason
pursuant to this Paragraph 5(f), subject to the applicable provisions of
Section 409A of the Code, the Executive will be entitled to the following
payments and benefits:
A. any Base Salary that is accrued but unpaid, the value of any vacation that is
accrued but unused (determined by dividing Base Salary by 365 and multiplying
such amount by the number of unused vacation days), and any business expenses
that are unreimbursed—all, as of the date of termination of employment;
B. any rights and benefits (if any) provided under plans and programs of the
Employer, determined in accordance with the applicable terms and provisions of
such plans and programs, including but not limited to (I) any portion of the
Shares, as determined pursuant to the terms of the Award Agreement; and (II) a
pro rata portion of the bonus payment specified in Paragraph 3(b), above, and
such payment shall be made no later than March 15th of the calendar year
following the calendar year for which such bonus is payable;
C. a single lump sum payment, payable within 15 days following the date of
termination of employment, equal to six (6) months’ of the Base Salary
applicable to the Executive on the date of termination of employment;
D. beginning on the first day of the seventh month following the date of
termination of employment, continuation of the Executive’s Base Salary in effect
on the date of his termination of employment for a period of six (6) months;
provided, that these payments will be made in separate, equal payments no less
frequently than monthly over such six-month period; and

 

Page 7 of 13



--------------------------------------------------------------------------------



 



E. a single lump sum payment, payable within fifteen (15) days following the
date of termination of employment, equal to the bonus under Paragraph 3(b) paid
or payable to the Executive with respect to the most recently completed fiscal
year of the Employer.
Each payment, and each installment thereof, to which the Executive is entitled
under this Paragraph 5(f) shall be treated as a right to a separate payment
under Code Section 409A.
g. End of Term of Agreement. In the event that the Executive remains employed by
the Employer at the end of the term of this Agreement, he will cease to be the
President and CEO of the Employer and, with the exception of Paragraphs 9, 10
and 11, the terms of this Agreement shall terminate. The Executive will continue
as an “at will” employee of the Employer and will continue to perform the duties
of a PM of the Employer.
6. Change In Control. Wherever used in this Paragraph 6, the word “terminate” or
“termination” shall mean a “separation from service” of the Executive from the
Employer within the meaning of Section 409A of the Code and Treasury Regulation
§ 1.409A-1(h).
a. Occurrence of Change in Control. In the event that during the term of this
Agreement, a Change in Control [as defined under Section 409A of the Code and
the regulations thereunder] occurs and, within twenty-four (24) months following
such Change in Control, the Executive’s employment is terminated by the Employer
or its successor for any reason other than the reasons set forth in
subparagraphs (a), (b) or (c) of Paragraph 5 or is terminated by the Executive
under subparagraph (f) of Paragraph 5, then in addition to any other provision
of Paragraph 5 of this Agreement and subject to the applicable provisions of
Section 409A of the Code, the Employer or its successor will pay to the
Executive the following payments and benefits:
i. a single lump sum payment, payable within 30 days following the date of
termination of employment, equal to the total annual Base Salary and Bonus paid
or payable to the Executive with respect to the most recently completed fiscal
year of the Employer; and
ii. a single lump sum payment, payable within 60 days following the date of
termination of employment, equal to twelve (12) months of the premium applicable
to the Executive on the date of termination of employment for the Executive and
his family (provided the Executive had family coverage on such date) under the
Employer’s group health plan.
Each payment, and each installment thereof, to which the Executive is entitled
under this Paragraph 6(a) shall be treated as a right to a separate payment
under Code Section 409A.

 

Page 8 of 13



--------------------------------------------------------------------------------



 



b. Treatment of Taxes. If and to the extent the payments provided under this
Agreement to the Executive, together with all other payments to which the
Executive is entitled in connection with a Change of Control (but not including
any payments and benefits which may be excluded from such calculation under Code
Section 280G(b)(6)) (collectively, the “Payments”), under circumstances in which
the Executive is a “disqualified individual” within the meaning of Code
Section 280G, would cause any portion of the Payments to be nondeductible by the
Employer under Code Section 280G and subject to the excise tax imposed upon the
Executive under Code Section 4999 (the “Excise Tax”), then the Employer shall
pay to the Executive (or to the applicable taxing authority on the Executive’s
behalf) an additional cash payment (the “Gross-Up Payment”) equal to an amount
such that after payment by the Executive of all taxes, interest, penalties,
additions to tax and costs imposed or incurred with respect to the Gross-Up
Payment (including, without limitation, any income and excise taxes imposed upon
the Gross-Up Payment), the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon such Payment or Payments. The Gross-Up
Payment, if triggered pursuant to this Paragraph 6(b), is intended to put the
Executive in the same position as the Executive would have been had no Excise
Tax been imposed upon or incurred as a result of any Payment. Any such Gross-Up
Payment shall be paid as soon as practicable and in all events no later than the
end of the calendar year following the year in which the Executive remits the
related taxes.
7. Special Timing Rules for Certain Payments. Anything in this Agreement
notwithstanding, any payment to which the Executive is entitled under this
Agreement that is not otherwise exempt under Code Section 409A and that is
payable in connection with the Executive’s separation from service (within the
meaning of Section 409A of the Code) shall be paid no earlier than the 181st day
following his separation from service and any payment that would have been made
during the six months following the Executive’s separation from service but for
this Paragraph 7 shall be paid on the first business day following the 181st day
after the Executive’s separation from service.
8. Nonexclusivity of Rights. Nothing in this Agreement will prevent or limit the
Executive’s continuing or future participation in any incentive, fringe benefit,
deferred compensation, or other plan or program provided by the Employer and for
which the Executive may qualify, nor will anything herein limit or otherwise
affect such rights as the Executive may have under any other agreements with the
Employer. Amounts that are vested benefits or that the Executive is otherwise
entitled to receive under any plan or program of the Employer at or after the
date of termination of employment, will be payable in accordance with such plan
or program.
9. Noncompetition Covenant. The Executive agrees that, during his employment
with the Employer or any of its Affiliates and for a period of one (1) year
thereafter following his termination of employment, he shall not:
a. call upon or solicit, either for the Executive or for any other person or
firm that engages in competition with any business operation actively conducted
by the Employer or any Affiliate during the Executive’s employment, any customer
with whom the Employer or any Affiliate directly conducts business (including,
solely by way of example, intermediaries and corporations that purchase directly
from the Employer or an Affiliate); or interfere with any relationship,
contractual or otherwise, between the Employer or any Affiliate and any customer
with whom the Employer or any Affiliate directly conducts business; or
b. induce any person who is an employee, officer or agent of the Employer or any
Affiliate to terminate said relationship.

 

Page 9 of 13



--------------------------------------------------------------------------------



 



Nothing in this Paragraph 9 or this Agreement shall be interpreted to (i) limit
or reduce the Executive’s ownership rights in the Dillon Value Model (the
“DVM”); (ii) prevent the Executive from devoting his time and attention to the
revision of the DVM; or (iii) limit or preclude the Executive from licensing the
use of the DVM to any individual or entity following his termination of
employment with the Employer.
In the event of a breach by the Executive of any covenant set forth in this
Paragraph 9, the term of such covenant will be extended by the period of the
duration of such breach.
The restrictions on competition provided herein shall supersede any restrictions
on competition contained in any other agreement between the Employer and the
Executive and may be enforced by the Employer and/or any successor thereto, by
an action to recover payments made under this Agreement, an action for
injunction, and/or an action for damages. The provisions of this Paragraph 9
constitute an essential element of this Agreement, without which the Employer
would not have entered into this Agreement. Notwithstanding any other remedy
available to the Employer at law or at equity, the parties hereto agree that the
Employer or any successor thereto, will have the right, at any and all times, to
seek injunctive relief in order to enforce the terms and conditions of this
Paragraph 9.
If the scope of any restriction contained in this Paragraph 9 is too broad to
permit enforcement of such restriction to its fullest extent, then such
restriction will be enforced to the maximum extent permitted by law, and the
Executive hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.
10. Confidential Information. The Executive will hold in a fiduciary capacity,
for the benefit of the Employer, all secret or confidential information,
knowledge, and data relating to the Employer and its Affiliates, that shall have
been obtained by the Executive during his employment with the Employer or any of
its Affiliates and that is not public knowledge (other than by acts by the
Executive or his representatives in violation of this Agreement). During and
after termination of the Executive’s employment with the Employer and its
Affiliates, the Executive will not, without the prior written consent of the
Board, communicate or divulge any such information, knowledge, or data to anyone
other than the Employer or those designated by it, unless the communication of
such information, knowledge or data is required pursuant to a compulsory
proceeding in which the Executive’s failure to provide such information,
knowledge, or data would subject the Executive to criminal or civil sanctions
and then only with prior notice to the Employer.
The restrictions imposed on the release of information described in this
Paragraph 10 may be enforced by the Employer and/or any successor thereto, by an
action to recover payments made under this Agreement, an action for injunction,
and/or an action for damages. The provisions of this Paragraph 10 constitute an
essential element of this Agreement, without which the Employer would not have
entered into this Agreement. Notwithstanding any other remedy available to the
Employer at law or at equity, the parties hereto agree that the Employer or any
successor thereto, will have the right, at any and all times, to seek injunctive
relief in order to enforce the terms and conditions of this Paragraph 10.

 

Page 10 of 13



--------------------------------------------------------------------------------



 



If the scope of any restriction contained in this Paragraph 10 is too broad to
permit enforcement of such restriction to its fullest extent, then such
restriction will be enforced to the maximum extent permitted by law, and the
Executive hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.
11. Intellectual Property. The Executive agrees to communicate to the Employer,
promptly and fully, and to assign to the Employer all intellectual property
developed or conceived solely by the Executive, or jointly with others, during
the term of his employment, which are within the scope of either the Employer ‘s
business or an Affiliate’s business, or which utilized Employer materials or
information. For purposes of this Agreement, “intellectual property” means
inventions, discoveries, business or technical innovations, creative or
professional work product, or works of authorship. The Executive further agrees
to execute all necessary papers and otherwise to assist the Employer, at the
Employer ‘s sole expense, to obtain patents, copyrights or other legal
protection as the Employer deems fit. Any such intellectual property is to be
the property of the Employer whether or not patented, copyrighted or published.
Notwithstanding any provision contained herein or anywhere else in the
Agreement, the provisions of this Paragraph 11 shall not apply to the DVM.
12. Assignment and Survivorship of Benefits. The rights and obligations of the
Employer under this Agreement will inure to the benefit of, and will be binding
upon, the successors and assigns of the Employer, if the Employer shall at any
time be merged or consolidated into, or with, any other company, or if
substantially all of the assets of the Employer are transferred to another
company, then the provisions of this Agreement will be binding upon and inure to
the benefit of the company resulting from such merger or consolidation or to
which such assets have been transferred, and this provision will apply in the
event of any subsequent merger, consolidation, or transfer.
13. Notices. Any notice given to either party to this Agreement will be in
writing, and will be deemed to have been given when delivered personally or sent
by certified mail, postage prepaid, return receipt requested, duly addressed to
the party concerned, at the address indicated below or to such changed address
as such party may subsequently give notice of:

     
If to Diamond Hill:
  Diamond Hill Investment Group, Inc.
 
  325 John H. McConnell Blvd.
 
  Suite 200
 
  Columbus, Ohio 43215
 
  Attn.: Chairman, Compensation Committee
 
   
If to the
  Roderick H. Dillon, Jr.
Executive:
  At the last address on file
 
  with the Employer

14. Indemnification. The Executive shall be indemnified by the Employer to the
extent provided in the case of officers under the Employer’s Articles of
Incorporation or Regulations, to the maximum extent permitted under applicable
law. The Employer shall use commercially reasonable efforts to continue its
Director and Officer Liability Insurance (“DOL Insurance”) under substantially
similar terms and in substantially similar amounts as in existence prior to the
termination of employment. The DOL Insurance shall be maintained for at least
seven (7) years from termination of employment and without limiting the
foregoing, the Executive shall not be excluded from coverage under such DOL
Insurance during such period.

 

Page 11 of 13



--------------------------------------------------------------------------------



 



15. Taxes. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made hereunder by the Employer to the Executive will be
subject to withholding of such amounts relating to taxes as the Employer may
reasonably determine that it should withhold pursuant to any applicable law or
regulations. In lieu of withholding such amounts, in whole or in part, however,
the Employer may, in its sole discretion, accept other provision for payment of
taxes, provided that it is satisfied that all requirements of the law affecting
its responsibilities to withhold such taxes have been satisfied.
16. Arbitration; Enforcement of Rights. Any controversy or claim arising out of,
or relating to this Agreement, or the breach thereof, except with respect to
Paragraphs 9, 10 and 11, will be settled by arbitration in the city of Columbus,
Ohio, in accordance with the Rules of the American Arbitration Association, and
judgment upon the award rendered by the arbitrator or arbitrators may be entered
in any court having jurisdiction thereof.
All legal and other fees and expenses, including, without limitation, any
arbitration expenses, incurred by the Executive in connection with seeking in
good faith to obtain or enforce any right or benefit provided for in this
Agreement, or in otherwise pursuing any right or claim, will be paid by the
Employer, to the extent permitted by law, provided that the Executive is
successful in whole or in part as to such claims as the result of litigation,
arbitration, or settlement.
In the event that the Employer refuses or otherwise fails to make a payment when
due and is ultimately decided that the Executive is entitled to such payment,
such payment will be increased to reflect an interest equivalent for the period
of delay, compounded annually, equal to the prime or base lending rate used by
Bank of America, and in effect as of the date the payment was first due.
17. Governing Law/Captions/Severance. This Agreement will be construed in
accordance with, and pursuant to, the laws of the State of Ohio. The captions of
this Agreement will not be part of the provisions hereof, and will have no force
or effect. The invalidity or unenforceability of any provision of this Agreement
will not affect the validity or enforceability of any other provision of this
Agreement. Except as otherwise specifically provided in this paragraph, the
failure of either party to insist in any instance on the strict performance of
any provision of this Agreement or to exercise any right hereunder will not
constitute a waiver of such provision or right in any other instance.
18. Entire Agreement/Amendment. This instrument contains the entire agreement of
the parties relating to the subject matter hereof, and the parties have made no
agreement, representations, or warranties relating to the subject matter of this
Agreement that are not set forth herein. This Agreement may be amended only by
mutual written agreement of the parties. However, by signing this Agreement, the
Executive agrees without any further consideration, to consent to any amendment
necessary to avoid penalties under Code Section 409A. Anything in this Agreement
notwithstanding, in the event that the Shareholders of the Employer do not
approve the Equity Plan thereby rendering the award of Shares under Paragraph
3(c) null and void, this Agreement shall become null and void and of no legal
effect. In such event, the terms of the Prior Agreement, except for the
provisions of Paragraph 2(b) thereof, shall again become effective and the
Executive’s employment with the Employer shall be governed by the terms and
conditions of such Prior Agreement.

 

Page 12 of 13



--------------------------------------------------------------------------------



 



19. Section 409A of the Code. This Agreement is intended to comply with, or be
exempt from, the requirements of Section 409A of the Code, as applicable, and,
to the maximum extent permitted by law, shall be operated, administered and
construed consistent with this intent. Nothing herein shall be construed as the
guarantee of any particular tax treatment to the Executive.
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

            DIAMOND HILL INVESTMENT GROUP, INC.
      By:   /s/ Donald B. Shackelford         Donald B. Shackelford, Director   
    Chairman of the Compensation Committee              /s/ Roderick H. Dillon,
Jr.       Roderick H. Dillon, Jr.           

 

Page 13 of 13